1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     HUSSAIN D. VAHIDALLAH,                      Case No.: 3:19-cv-533-BTM-RBB
12
                                      Plaintiff,   ORDER GRANTING IFP MOTION,
13                                                 DISMISSING FIRST AMENDED
       v.                                          COMPLAINT, AND DENYING
14
       FARMERS INSURANCE,                          MOTION FOR APPOINTMENT OF
15                                                 COUNSEL
                                   Defendant.
16
                                                   [ECF Nos. 4, 5, 6]
17
18
19            Before the Court is Plaintiff Vahidallah’s First Amended Complaint (FAC),
20   Motion for Leave to Proceed in forma pauperis (IFP), Motion for Appointment of
21   Counsel, and Ex-Parte Communication. (ECF Nos. 4, 5, 6, 7).
22      I.       IFP
23            Upon review of Plaintiff’s affidavit in support of his IFP Motion, the Court
24   finds that Plaintiff has made a sufficient showing of inability to pay the filing fee
25   required to prosecute this action. Accordingly, the Court GRANTS Plaintiff’s
26   Motion to proceed IFP.
27      II.      Failure To State a Claim
28            Although Plaintiff may proceed IFP, the Court DISMISSES the FAC for

                                                   1
                                                                            3:19-cv-533-BTM-RBB
1    failure to state a claim on which relief may be granted. See 28 U.S.C. §
2    1915(e)(2)(B)(ii). The FAC is unintelligible and does not appear to state a
3    coherent, plausible claim for relief.
4              The FAC must be dismissed because it does not establish subject matter
5    jurisdiction. Under a generous interpretation of the pleading, Plaintiff appears to
6    allege civil rights violations arising out of an insurance coverage dispute. But an
7    insurance coverage dispute does not by itself raise federal questions, and
8    because Defendant Farmers Insurance is not a state actor, Plaintiff’s passing
9    reference to civil rights does not raise federal questions either. The FAC does
10   not set forth an intelligible basis for its claim to $200,000 in punitive damages, or
11   otherwise allege that the amount in controversy exceeds $75,000. There are
12   also no allegations that Plaintiff and Defendant are citizens of different states.
13   The FAC thus fails to set forth a basis for either federal question jurisdiction or
14   diversity jurisdiction.
15             Accordingly, the Court dismisses the FAC for failure to state a claim upon
16   which relief may be granted.
17      III.     Appointment of Counsel
18             The Court also DENIES Plaintiff’s Motion for Appointment of Counsel.
19   “There is generally no constitutional right to counsel in civil cases.” United States
20   v. Sardone, 94 F.3d 1233, 1236 (9th Cir. 1996). However, a court may under
21   “exceptional circumstances” exercise its discretion and “request an attorney to
22   represent any person unable to afford counsel.” 28 U.S.C. § 1915(d); Wilborn v.
23   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). A finding of exceptional
24   circumstances requires the court to consider (1) “the likelihood of success on the
25   merits” and (2) “the ability of the [Plaintiff] to articulate his claims pro se in light of
26   the complexity of the legal issues involved.” Id. “Neither of these issues is
27   dispositive and both must be viewed together before reaching a decision.” Id. at
28   1331.

                                                  2
                                                                              3:19-cv-533-BTM-RBB
1             As discussed above, the Court does not have subject matter jurisdiction
2    over the insurance coverage dispute, and Plaintiff is unlikely to succeed on the
3    merits of his claim. The Court declines to exercise discretion and appoint
4    counsel.
5       IV.     Ex-Parte Communication
6             Plaintiff submitted a supplemental pleading that is unintelligible. (ECF No.
7    7). The Court construes it as an ex-parte communication and declines to rule on
8    it as a Motion.
9       V.      Conclusion
10            The Court GRANTS the Motion to Proceed IFP and DENIES the Motion for
11   Appointment of Counsel. The Court DISMISSES the FAC without prejudice and
12   with leave to amend. Plaintiff has thirty days from the entry of this order to file a
13   Second Amended Complaint.
14            IT IS SO ORDERED.
15   Dated: May 21, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                          3:19-cv-533-BTM-RBB
